FILED
                              NOT FOR PUBLICATION                           JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GILMAR LORENZO MANSUJETO,                        No. 07-71831

               Petitioner,                        Agency No. A098-263-545

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Gilmar Lorenzo Mansujeto, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n.4 (9th Cir.

2003), and we deny the petition for review.

       The record does not compel the conclusion that Mansujeto has established

extraordinary circumstances excusing the untimely filing of his asylum application.

See 8 C.F.R. § 208.4(a)(5). Accordingly, his asylum claim fails.

       Substantial evidence supports the agency’s denial of withholding of removal

because Mansujeto did not establish the threats made by rebel groups amounted to

past persecution, or that he faces a clear probability of future persecution based on

these threats. See Hoxha, 319 F.3d at 1182, 1185.

       PETITION FOR REVIEW DENIED.




PR/Research                                2                                   07-71831